                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
___________________________________________
                                            )
UNITED STATES OF AMERICA                    )  Docket No. 3:19-mj-302-DCK
                                            )
      v.                                    )
                                            )  UNDER SEAL
(1) SHANEEKA CURRY                          )
(2) MICHAEL JEROME WILSON                   )
___________________________________________ )

     ORDER UNSEALING CRIMINAL COMPLAINT AND ARREST WARRANTS

       THIS MATTER IS BEFORE THE COURT on the “Motion To Unseal Criminal

Complaint And Warrants” (Document No. 12) filed September 3, 2019 by the United States of

America, seeking an order directing that the Criminal Complaint and the Arrest Warrants be

unsealed, because the need to protect the secrecy of the investigation no longer exists,

       IT IS, THEREFORE, ORDERED that the “Motion To Unseal Criminal Complaint

And Warrants” (Document No. 12) is GRANTED, and the Criminal Complaint and the Arrest

Warrants be unsealed.

       The Clerk is directed to certify copies of this Order to the United States Attorney's Office

(via email to Steven.Kaufman@usdoj.gov).

       SO ORDERED.
